ho

10
11
12
13
14
15
16
17
if
19
20
21
22

24
25
26
27
og

ORIGINAL

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

CHRISTOPHER D. VIEIRA (CABN 273781)
Special Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-7301

FAX: (415) 436-7027 SEP 27 2019

christopher. vieira@usdoj.gov

 

SUSAN Y. SOONG
CLERK, U.S. DIST COURT
NORTH DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT

   
 

=

Attorneys for United States of America

NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA, ) CASE NO. CR 19-00429 SI
Plaintiff, PROPOSED] DETENTION ORDER
Vv. 5
JESUS FLORES,
Defendant. :

 

 

 

On September 5, 2019, defendant Jesus Flores was charged by indictment with distribution of
cocaine, in violation of 18 U.S.C. § 841(a)(1) and (b)(1)(C), and with possession with intent to distribute
heroin and methamphetamine, also in violation of 18 U.S.C. § 841(a)(1) and (b)(1)(C).

This matter came before the Court on September 25, 2019 for a detention hearing. The
defendant was present and represented by Assistant Federal Public Defender Jodi Linker. Special
Assistant United States Attorney Christopher Vicira appeared for the government. The government
moved for detention, and the defendant opposed. At the hearing, counsel submitted proffers and
arguments regarding detention.

Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on
the record, the Court finds by a preponderance of the evidence that no condition or combination of

[PROPOSED] DETENTION ORDER | v. 11/01/2018
CR 19-00429 SI

 
Oo wo ns

11
12

14
15
16
Li
18
19
20
2]
22

24
25
26
27
28

 

 

conditions will reasonably assure the appearance of the person as required. Accordingly, the defendant
must be detained pending trial in this matter.

The present order supplements the Court’s findings and order at the detention hearing and serves
as written findings of fact and a statement of reasons as required by Title 18, United States Code,
Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its
conclusion: first, the defendant is a Honduran citizen with significant ties to Honduras, including his
parents, siblings, significant other, and child; second, the defendant could not provide his current
residential address; third, the defendant has only resided in the United States for approximately 15
months, and fourth, the defendant did not have any sureties. These findings are made without prejudice
to the defendant’s right to seek review of defendant’s detention, or file a motion for reconsideration if
circumstances warrant it.

Pursuant to 18 U.S.C. § 3142(), IT IS ORDERED THAT:

1, The defendant be, and hereby is, committed to the custody of the Attorney General for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving
sentences or being held in custody pending appeal;

em The defendant be afforded reasonable opportunity for private consultation with counsel;
and

3. On order of a court of the United States or on request of an attorney for the government,

the person in charge of the corrections facility in which the defendant is confined shall deliver the

   

defendant to an authorized United States Marshal for the purpose of any appearance in c

court proceeding.

IT IS SO ORDERED.

 

DATED: y Vy wt ay

HONO LE JOSEPH C. SPERO
Chief Whited States Magistrate Judge

[PROPOSED] DETENTION ORDER
CR 19-00429 SI

bo

v. 11/01/2018

 
